Citation Nr: 1145835	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-24 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a cold weather injury affecting the upper extremities.

2.  Entitlement to service connection for residuals of a cold weather injury affecting the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1954 to October 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal. 

The Veteran provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in March 2011.  A copy of the transcript has been associated with the file.  At the hearing, the record was left open for 30 days to allow for the submission of additional evidence.  Additional evidence was presented within that time period which is accompanied by a waiver.

This case was previously before the Board in July 2011, at which time an expert medical opinion from the Veterans Health Administration (VHA) was sought in conjunction with the service connection claim on appeal.  That opinion was provided in August 2011, and the Veteran and his representative were given a chance to review it and provide additional argument and/or evidence.  Subsequently, additional evidence accompanied by a waiver was received for the file in October 2011.  This evidence included lab test results of 2011 unrelated to that claim, and duplicate VA medical evidence dated in November 2009.  




FINDINGS OF FACT

1.  The file does not contain evidence of a current disability of the upper extremities which first manifested during active service or is otherwise attributable to an in-service cold injury.

2.  Neurological symptomatology of the lower extremities was initially diagnosed decades after the Veteran's discharge from service, the claimed symptoms have not been chronic and continuous since service, and the condition is not shown to be etiologically related to the Veteran's period of service - to include exposure to cold temperatures sustained therein.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a condition of the upper extremities, claimed as a residual of an in-service cold injury, have not been met.  38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for a grant of service connection for a condition of the lower extremities, claimed as a residual of an in-service cold injury, have not been met.  38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
 
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in a pre-adjudicatory letter dated in July 2008, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claim.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.

The Veteran was also provided with notice of the types of evidence necessary to establish a disability rating or effective date, as was discussed in the Dingess case, in the July 2008 letter.  Accordingly, the Board finds that the duty to notify on all the claims on appeal has been met.

The duty to assist is also satisfied in this case.  The Veteran's service treatment records (STRs) are on file, as are VA records.  His service personnel records (SPRs) could not be located and the Veteran was notified of this fact and the file contains a formal finding of this fact as documented in a memorandum dated in October 2008.  This deficiency is primarily cured with the Board's acceptance of the Veteran's testimony concerning his cold exposure while performing military duties in Germany.  There are no outstanding requests to obtain any additional private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  Additionally, the Board is not aware of the existence of any records in the possession of the Social Security Administration which are relevant to the claims at hand.

In addition, the Veteran provided testimony at a travel Board hearing conducted in March 2011.  At that time and subsequently, additional evidence was been added to the file which was accompanied by a waiver.  Finally, the Board sought a medical expert opinion in this case in July 2011; that opinion was received in August 2011.  This opinion fully addresses all issues requested by the Board, to include an evaluation of whether the Veteran's allegations are consistent with having cold injury residuals from service.  The Veteran and his representative have been given an opportunity to review that opinion and have not maintained that it is in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

Additionally, as addressed more fully below, the Board finds that the credible evidence is against a finding of recurrent or persistent symptoms of upper/lower extremity disability since service.  In such a situation, the Board finds no further basis to obtain medical opinion.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in March 2011, this AVLJ noted that the Veteran's representative had generally addressed all relevant evidentiary matters.  The Board did suggest that it might be helpful to obtain a medical nexus opinion, if possible.  At the hearing the parties agreed to leave the record open for 30 days to allow for the submission of additional evidence; additional evidence accompanied by a waiver was submitted during this time period.  As such, the Board finds that it has fully complied with the Bryant requirements.  The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

In sum, the Board finds that VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

In May 2008, the Veteran filed an original service connection claim for frostbite residuals of the feet and hands, claimed as sustained as a result of cold exposure while serving in Germany in January and February 1955. 

The STRs do not contain any complaints, treatment, or findings related to frostbite or any other disability related to cold exposure.  The separation examination report of August 1956 revealed that clinical evaluation of the upper extremities, feet, and lower extremities was entirely normal.  

The Veteran's SPRs are not available, per a formal finding to this effect in the record dated in October 2008, based on inquiries for the SPRs made to NPRC and alternate sources including the Veteran, in July 2008.  However, the Board fully accepts the Veteran's description of military duties involving cold exposure while stationed in Germany.

When seen in September and October 2008 by VA podiatry, the Veteran complained of a 3-month history of right foot pain, and ingrown nails requiring debridement.  Vascular examination revealed palpable pulses and no ischemic changes.  Neurological examination was grossly intact, as was sensation.  Good muscle strength in the upper and lower extremities was also reported.  

In a statement from the Veteran dated in January 2009, he explained that the temperatures in Germany in winter were often in the single digits or lower, with wind chills below zero.  

When seen by VA podiatry in August 2009, the Veteran complained of right foot pain and problems.  Vascular examination revealed palpable pulses and no ischemic changes.  Neurological examination was grossly intact, and there was slightly decreased sensation on testing.  Peripheral sensory neuropathy was diagnosed.

An entry dated on November 6, 2009 documents that the Veteran reported having a history of frost bite of the feet while serving his country, indicating that since that time, he had symptoms of decreased sensation and foot pain.  Objective examination revealed decreased sensation bilaterally in the lower extremities and the assessments included neuropathy.  A subsequent November 2009 electromyograph (EMG) study confirmed the presence of bilateral lower extremity peripheral neuropathy of the axonal degenerating type, with little evidence of demylination.  A VA neurologist explained that the type of peripheral neuropathy seen was due to either damage by toxins or vitamin deficiency.  The examiner stated that, if neither of those factors are present, such peripheral neuropathy could also be idiopathic in nature.  The Veteran's reported history of frostbite with increased symptoms thereafter was also noted.  The neurologist observed that frostbite might have contributed to the axonal degeneration that caused the neuropathy.  

At a travel Board hearing held in March 2011, the Veteran testified that he presented to sick call with cold injury complaints, but was only treated with "ABCs" and told to return to work.  He stated that he was an infantryman in service and was stationed in Germany during which time a lot of soldiers sustained frostbite.  He reported that he did not receive treatment for cold weather injuries following service.  At the hearing, duplicate VA records dated in November 2009 were presented for the record.  

In July 2011, the Board sought the opinion of a medical expert who was requested to provide an opinion addressing whether it was at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current bilateral lower extremity peripheral neuropathy was related to his reported cold exposure during military service.  The reviewing expert was asked to consider the Veteran's assertions regarding his military service and the onset and development of his currently claimed disability

In August 2011, the requested medical opinion was provided.  The doctor indicated that VA records dated from June 2002 to November 2009 had been reviewed.  It was observed that despite being seen on numerous occasions during that time including by podiatry, it was not until November 6, 2009 that the Veteran mentioned having a frostbite injury, as well as symptoms of decreased sensation and bilateral foot pain.  The doctor mentioned that prior to that time, the Veteran had been seen by podiatry on multiple occasions due to right foot pain, determined to be stress fracture induced. 

The doctor further noted that the November 2009 EMG study was minimally abnormal for someone of the Veteran's age.  It was pointed out that motor nerve amplitude, which would be expected to be significantly impaired in cases of frostbite related neuropathy, was normal in all but one evaluated nerve.  It was noted that there was evidence of sural nerve impairment, indicative of sensory neuropathy, which gradually diminishes with aging.  The doctor also explained that weakness was another common symptom of frostbite related symptomatology, which was not shown by the clinical data. 

The doctor summarized that there was not enough physical or neurophysiological evidence in the medical record to support a diagnosis of frostbite related peripheral neuropathy.  It was further explained that with the reported type of injury and resulting deficit, one would expect consistency in chronic symptoms as well as more objective physical evidence of sensory motor deficit, not shown in this case.  The doctor also observed that the sensory motor components of the peripheral nerves would have been affected proportionately due to the nature of the (reported) injury, which was not the scenario here.  The doctor opined that it was unlikely that the Veteran's current bilateral lower extremity symptoms and lab findings were related to his cold exposure during service.  

Subsequently, additional evidence accompanied by a waiver was received for the file in October 2011, consisting of lab test results of 2011 unrelated to the claim on appeal, and duplicate VA medical evidence dated in November 2009.

Analysis

The Veteran is seeking entitlement to service connection for residuals of a cold weather injury affecting the upper and lower extremities.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

With respect to the claimed disability of the upper extremities, claimed as due to a service-related cold injury, the element current disability is lacking.  Regardless of the theory of entitlement raised, the evidence on file does not contain any indication of current residuals of a cold injury or any neurological impairment affecting the upper extremities, i.e. a clinical disability of the upper extremities (claimed to be related to a service-related cold injury) has not been diagnosed post-service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the evidence reflects that the Veteran does not have a current disability of the upper extremities (claimed as residuals of a cold injury in service), Hickson element (1) therefore has not been met, and the Veteran's claim fails on this basis alone.  See Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (noting that service connection may not be granted unless a current disability exists).  Accordingly, as there is no evidence of a current disability affecting the upper extremities, service connection for this condition must be denied on this basis alone.  Because the preponderance of the evidence is against this portion of the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. 49 (1990).

Even assuming the presence of a current disability, the credible evidence does not establish that a current disability of the upper extremities first manifested during active service or is otherwise attributable to an in-service cold injury.  In addition to negative STRs and postservice records of treatment, the Board below finds that the allegation of persistent or recurrent symptoms of disability since service is not credible.  Thus, there are multiple bases to deny the upper extremity claim.

The record does contain evidence of a current disability of the lower extremities.  In this regard, bilateral lower extremity peripheral neuropathy of the axonal degenerating type was assessed upon EMG study of November 2009.  The remaining question is whether or not this currently manifested condition was incurred during or as a result of the Veteran's active military service.  

The Veteran has asserted that he served in various parts of Germany during the winter when the temperatures were often in the single digits or lower with wind chills far below zero.  The Veteran has asserted that, because of the exposure to cold weather, which occurred in January or February 1955, he developed frostbite.  As the Veteran's SPRs are unavailable, the Board is unable to determine the exact dates during which he served in Germany.  

However, the Veteran's report of service in Germany during the winter is considered competent and is corroborated to a certain extent by STRs which show that he received treatment for various disabilities (not including frostbite), in various parts of Germany.  Hence, his account of serving in cold conditions in Germany is considered both credible and competent.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), (the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).

However, with respect to the service incurrence, the STRs are entirely negative for any complaints, treatment or diagnoses relating to frostbite, a cold injury or any impairment of the upper or lower extremities.  There is no sick call treatment record for cold injury symptoms, as claimed.  A review of STRs does not suggest that any pertinent records are missing.  Thus, the lack of an STR in this instance tends to impeach the overall reliability of the Veteran's testimony, as there is no rationale explanation for the absence of a claimed treatment record.

Furthermore, the separation examination report of August 1956 revealed that clinical evaluation of the upper extremities, feet, and lower extremities was entirely normal.  This physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  

Thus, the Board finds that the objective physical findings of the August 1956 separation examination tend to impeach the reliability of the Veteran's allegation of chronic upper and lower extremity disability since service.

The Board does not doubt the Veteran's recollections of being exposed to cold while stationed in Germany, but his allegations of an actual cold injury is not consistent with the STR findings.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In this case, the Veteran appears to assert continuity of neurological symptomatology of the upper/lower extremities since service.  This assertion, however, is not consistent with the entire evidentiary record.  As indicated above, his assertion of inservice treatment for cold injury is not consistent with the STRs of record.

Postservice, the record first reflects a report of cold injury with symptomatology in 2008, which is more than 5 decades after service separation.  This length of time from service separation and first report of symptomatology is not consistent with a finding of chronic disability incurred during active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is a proper factor to consider when evaluating continuity of symptomatology).

Additionally, the record reflects that the Veteran filed compensation claims with VA in September 1999 and February 2008 for various disabilities.  The fact that he did not raise service connection claims for the cold injury residuals is not consistent with a finding that a chronic disability has been present since service.

Furthermore, the VHA specialist in 2011 provided opinion that, from a medical point of view, the Veteran's allegations of chronic cold injury residuals since service is not consistent with the evidentiary record.  It was noted that the Veteran had received VA care for 5 years before he mentioned the alleged symptomatology.  It was further noted that, had the Veteran incurred a cold injury as claimed, there would be present more objective physical evidence of sensory motor deficit.  It was further noted that the EMG studies were only minimally abnormal for someone of the Veteran's age, and that the electrophysiologic results were not consistent with a cold injury.

When considering these factors in total, the Board finds that the Veteran's allegations of chronic lower extremity symptoms since service discharge are not credible and are inconsistent with the entire evidentiary record.  As these allegations have been made only after a compensation claim has been filed, the Board cannot discount that a pecuniary interest may explain the discrepancy of the current allegations.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In this case, the most probative evidence of record does not support a finding that a currently claimed disability of the lower extremities is in any way related to service, to include as a claimed cold injury residual.  Specifically, an expert medical opinion provided in August 2011 indicated that it was unlikely that the Veteran's current bilateral lower extremity symptoms and lab findings of neurological deficit were related to his cold exposure during service.  The doctor provided supporting rationale essentially noting that clinical features and findings usually associated with such disorders were not shown in this case, and that essentially consistency/chronicity of symptomatology also failed to be shown. 

The Board first observes that, as held above, the Board also concludes that the credible evidence establishes that the Veteran has not experienced recurrent or persistent symptoms of disability since service.  Thus, the VHA examiner relied on an accurate factual basis on this issue.  Otherwise, this examiner's opinion was based on review of the Veteran's contentions and lay history, assessment of the clinical findings and reported symptoms in light of the examiner's clinical experience and knowledge.  This evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent medical evidence to rebut either opinion or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

In contrast, the request for an expert opinion was prompted by VA EMG studies of November 2009 showing bilateral lower extremity peripheral neuropathy of the axonal degenerating type, with little evidence of demylination, which were interpreted as possibly being related to frostbite/cold exposure in service, based largely upon the Veteran's reported lay history.  The Board observes that an award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102.  

In any event, the probative value of this evidence is greatly outweighed by the VHA examiner opinion, which is based upon review of the entire evidentiary record including the Veteran's STRs.  Therefore, the Board finds the VA opinion provided in 2009 to be of lower probative value than the expert medical opinion provided in 2011 due to its speculative nature, lack of rationale and less thorough knowledge of the actual facts of this case.

To the extent that the Veteran himself asserts he suffers from a condition of the lower extremities as a result of cold exposure in service, the Board does not question the Veteran's sincerity in his belief that such an etiological relationship exists.  While he is certainly competent to relate events in service and after service, such as reporting the cold conditions existing during his service in Germany, and to describe the nature of his current symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  In any event, to the extent his opinion holds probative value, it is greatly outweighed by the opinion of the VHA examiner who clearly has greater expertise and training than the Veteran to speak to the issues at hand.

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed condition of the lower extremities is related to service, to include resulting from cold exposure sustained therein, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. 49 (1990); Ortiz, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.  


ORDER

Entitlement to service connection service connection for residuals of a cold weather injury affecting the upper extremities, is denied.

Entitlement to service connection for service connection for residuals of a cold weather injury affecting the lower extremities, is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


